ETA’ GENERAL
                                XA.S



                        August 25, 1969
                             I
Honorable Henry B. Hardt, Ph.D.        Opinion No. M-453
President, State Board of Examiners
   in the Basic Sciences               Re:   Construction of S.B. 667,
1012 State Office Building                   Acts of the 61st Legis-
Austin, Texas 78701                          lature, R.S., 1969, re-
                                             lating to licensing of
Dear Dr. Hardt:                              "psychologists".

          The first question posed by your request for the opinion
of this office asks:

          "1 . As set forth in S.B. No. 667, are the
     'psychological services' and 'practice of psy-
     chology' to be rendered by holders of licenses
     from the State Board of Examiners of Psychologists
     construed to be a practice of the healing art or
     any branch thereof?"

          Sections 2 and 3 of Senate Bill 667, Acts of the 61st
Legislature, Regular Session, 1969, the bill to which your request
refers, provide:

          "Sec. 2. Definitions.   In this Act, unless
     the context otherwise requires:

          '(a) 'Board' means the Texas State Board of
     Examiners of Psychologists provided for by this
     Act.
          "(b) A person represents himself to be a
     'psychologist' within the meaning of this Act
     when he holds himself out to the public by any
     title or description of services incorporating the
     words 'psychological,' 'psychologists' or 'psy-
     chology,' or offers to render or renders services
     to individuals, corporations, or the public for
     compensation.

          "(c) The term 'psychological services,'
     means acts or behaviors coming within the purview




                          - 2248-
                                                                 -   .




Hon. Henry B. Hardt, page 2 (M-453)



     of the practice of psychology.

          "Sec. 3. Practice of Medicine Not Authorized.
     Nothing in this Act shall be construed as per-
     mittlng the practice of medrcine as defined bx
     the laws of this state.”   (Emphasis added.)

          Article 4510, Vernon's Civil Statutes, defines the
practice of medicine in these terms:

          *Any person shall be regarded as practicing
    medicine within the meaning of this law:

          "(1) Who shall publicly profess to be a
     physician or surgeon and shall diagnose, treat,
     or offer to treat, any disease or disorder, mental
     or physical, or any physical deformity or injury,
     by any system or method, or to effect cures there-
     of; (2) or who shall diagnose, treat or offer to
     treat any disease or disorder, mental or physical
     or any physical deformity or injury by any system
     or method and to effect cures thereof and charge
     therefor, directly or indirectly, money or other
     compensation; provided, however, that the provi-
     sions of this Article shall be construed with and
     in view of Article 740, Penal Code of Texas, and
     Article 4504, Revised Civil Statutes of Texas as
     contained in this Act."

           Section 3 of S.B. 667 specifically forbids the practice
of medicine and must be read in conjunction with Section 2c de-
fining the term "psychological services" as meaning "acts of
behavior coming within the purview of the practice of psychology"
to thus exclude those services or treatments which are defined
as the practice of medicine by Article 4510, Vernon's Civil
Statutes.   "Psychological services and practice of psychology"
to be rendered by holders of license from the State Board of
Examiners of Psychologists would not be considered as the practice
of the healing art or any branch thereof under the terms of S.B.
667.

          As the remaining three questions presented in your
opinion request are predicated upon an answer to your first
question contrary with the answer given, they become moot and
will not be discussed herein.




                         -2249-
.   -




        Hon. Henry B. Hardt, page 3 (M-453)



                                 SUMMARY

                  Psychological services and practice of psy-
             chology, as defined by Senate Bill 667, Acts of
             the 61st Legislature, Regular Session, 1969, are
             not construed to be a practice of the healing art
             or any branch thereof.




                                                  General of Texas

        Prepared by Bill Corbusier
        Assistant Attorney General

        APPROVED:
        OPINION COMMITTEE

        Kerns Taylor, Chairman
        George Kelton, Vice Chairman
        Brandon B. Bickett
        John Banks
        Milton Richardson
        Sally Phillips

        HAWTHORNE PHILLIPS
        Executive Assistant

        W. V. GEPPERT
        Staff Legal Assistant




                                 -2250-